Citation Nr: 1647213	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-25 755	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative disc disease with sciatica.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 RO decision.  The Veteran presented sworn testimony in support of her appeal during a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  At that time, the Veteran, with the assistance of her representative, waived initial RO review of all evidence submitted after the most recent RO review of her appeal.  Following discussion during the hearing, the Veteran obtained and submitted recent and helpful medical records for Board review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on her part is required.


REMAND

Service connection for residuals of a low back injury was granted following the Veteran's discharge from service.  A 10 percent disability rating was assigned at that time and has been in effect since.  The Veteran filed for an increased disability rating in October 2011 and has perfected the instant appeal to the Board.

Unfortunately, upon review, the Board determines that the case is not fully-developed, as more information about the Veteran's back condition during the appeal period is required.  In particular, the VA examination performed in January 2012 does not support a comprehensive review of the disability, partly because the examiner did not address the Veteran's complaints and partly because subsequent private and VA treatment records tend to indicate different levels of disability.  

It does not appear that the 2012 examiner reviewed the Veteran's medical records, as the examiner determined that the Veteran had no functional loss or functional impairment due to her lumbar spine, that she did not have localized tenderness or pain, and that she did not have muscle spasm in her lumbar spine.  Rather the examiner made a finding that the Veteran had constipation.  It appears, although it is not explicit, that the examiner was attributing the Veteran's complaints about her low back to constipation, rather than to lumbar spine pathology.  Even cursory review of the medical records which were contained in the claims file at the time of the examination, however, shows that the Veteran had been receiving treatment for increased lower back pain with radiation down her legs prior to the 2011 examination.  

Additionally, treatment records subsequent to the 2011 VA examination reflect that the Veteran experiences severe muscle spasms and severe pain in the back which radiates to her legs.  Her treating chiropractor has rendered a diagnosis of sciatic/radiculopathy.  A December 2014 magnetic resonance imaging examination was interpreted as showing degenerative disc disease at L5-S1 and L4-L5 with neuroforaminal and central canal narrowing.  However, an October 2014 electromyograph test revealed no nerve conduction impairment, with no electrophysiological evidence of large-fiber neuropathy, lumbosacral radiculopathy, anterior horn cell disease or active myopathic process.  

Recent treatment records also show that the Veteran has been receiving injections for left pyriformis syndrome.  It is unclear whether the pyriformis syndrome is related to the service-connected back disability or if not, whether the symptoms of the two disabilities overlap.  To resolve these questions, and to identify the Veteran's current level of disability, a comprehensive VA examination is needed.

When service connection was granted in August 2001, the RO assigned a 10 percent disability rating representing slight limitation of lumbar spine motion under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  During the hearing on appeal, the Veteran's representative alleged that the RO had made a substantive error in its coding of the Veteran's back disability, stating that the RO had rated the Veteran's sciatica as 10 percent disabling and in so doing eliminated the 10 percent which had previously been assigned for limitation of motion.  

Careful review of the July 2012 RO decision reveals that the RO re-phrased the Veteran's disability as "sciatica (previously rated as residuals of low back injury)," but continued the 10 percent rating under Diagnostic Code 5237, which under the 2003 regulatory changes, pertains to lumbosacral strain.  Upon remand, therefore, the RO must sort out the various aspects of the Veteran's low back disability and provide appropriate disability ratings using the most appropriate diagnostic code(s).  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Additionally, because it appears the Veteran's lumbar spine disability may have worsened during the appeal period, the RO should consider whether staged ratings may be appropriate.

As the Veteran continues to receive VA medical care, her VA records should be updated for the claims file.  She should be invited to update her private medical records as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical treatment records from the Oklahoma City VA Healthcare System and all associated clinics from July 2016 to the present for inclusion in the claims file.

2.  The RO should contact the Veteran to obtain the names and addresses of all private medical care providers who have recently treated her for low back pain and sciatica.  After securing the necessary release, the RO should obtain these records for inclusion in the claims file. 

3.  Only AFTER obtaining as much of the records requested above as are available, then the Veteran should be afforded a VA orthopedic and neurological examination to identify all currently-shown low back impairment.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be conducted in conjunction with the examination.  

The examiner should identify clearly whether the Veteran has 1) intervertebral disc involvement and 2) radiculopathy, and if so, should quantify the level of functional impairment resulting from each one.  The examiner should also determine 3) whether the Veteran's well-documented pyriformis syndrome is related to her service-connected back disability, and if not, whether the symptoms of the two disabilities overlap.  The complete rationale for all opinions expressed should be fully explained. 

4.  After the development requested above has been completed, the RO should again review the record, determining which current Diagnostic Codes are most appropriate for rating the Veteran's low back disability, and whether staged ratings are appropriate at any point during the time frame at issue.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


